EXAMINER’S COMMENT
Applicants’ response filed on 06 October 2021 has been entered.
Applicants’ statement regarding the availability of the seed deposit for the soybean cultivar 5PTRA97, ATCC accession number PTA-126111, is acknowledged. The Applicants have provided assurance that a deposit of seeds will be made and all restrictions upon availability to the public will be irrevocably removed (see Amendments to the Specification, page 56, Deposits section, filed 10/06/2021).
Applicants’ response to the Request for Information under 37 CFR § 1.105 is acknowledged. A search for the proprietary parents did not recover any pertinent prior art. Accordingly, the Examiner DID NOT rely upon Applicants’ Rule 105 response for patentability.  
Upon further consideration and in light of Applicants’ arguments and provided information, the rejections under 35 U.S.C. § 112 have been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a novel soybean variety 5PTRA97. The prior art fails to teach or reasonably suggest a soybean variety 5PTRA97 having the phenotypic characteristics listed in Table 1 on pages 57-58 of the Specification, and also having the instant breeding history and parents. 
	It is understood that all plants of the soybean variety 5PTRA97, including those further comprising a single locus conversion, will exhibit the distinct, uniform, stable characteristics that distinguish them over other soybean plants, such as the phenotypic characteristics listed in Table 1 on pages 57-58. 


SUMMARY
Claims 1-20 are allowed. 

Examiner’s Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663